MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                               Jul 11 2019, 8:26 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael Frischkorn                                       Curtis T. Hill, Jr.
Frischkorn Law LLC                                       Attorney General of Indiana
Fortville, Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Brandee Johnson,                                         July 11, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1754
        v.                                               Appeal from the Hancock Superior
                                                         Court
State of Indiana,                                        The Honorable Terry Snow, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         30D01-1801-F5-168



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019                   Page 1 of 19
                               Case Summary and Issues
[1]   Following a jury trial, Brandee Johnson was convicted of neglect of a

      dependent, a Level 6 felony, and neglect of a dependent resulting in bodily

      injury, a Level 5 felony. The trial court sentenced Johnson to serve four years

      in the Indiana Department of Correction (“DOC”), with two years suspended

      to active probation, consecutive to two years in the Hancock County jail,

      suspended to formal probation. Johnson appeals and presents two issues for

      our review, namely: (1) whether the evidence was sufficient to support her

      convictions of neglect of a dependent; and (2) whether her sentence is

      inappropriate in light of the nature of the offenses and her character.

      Concluding the evidence was sufficient to support her convictions and her

      sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   The facts most favorable to the verdicts are as follows. Johnson and her

      husband, Quantae (“Father”), lived in a two-bedroom townhome in Carmel,

      Indiana with their six children – two boys, Q.J.J., born September 11, 2001,

      and Q.A.J., born December 28, 2002, and four girls, including B.P.J., born

      May 19, 2005. The other three girls were all younger. Johnson worked as a

      paralegal at a law firm while Quantae homeschooled the children during the

      day. Johnson did all of the cooking. At home, the three oldest children were

      subjected to a discipline system that included forced exercise for multiple hours,

      physical abuse, and the withholding of food. The exercise included running in

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 2 of 19
      place, lifting weights, push-ups, sit ups, back bends, and other activities such as

      standing on one foot for hours. The exercise would begin around 4:00 or 5:00

      a.m. and last until 9:00 or 10:00 a.m. The older children were usually not given

      breakfast and violations of the system would result in the loss of lunch or

      dinner, or both, and they were rewarded with food for “telling” on each other. 1

      Q.J.J., Q.A.J., and B.P.J. slept on the floor in the hallway and were given less

      food than the younger children, who shared a bedroom. Although the system

      was primarily administered by Father, Johnson was aware of and agreed with

      the punishment system. The three youngest children were not included in this

      system of discipline.


[3]   Cameras were installed throughout the home to allow Johnson and Quantae to

      monitor the children’s exercise and to ensure that no one was stealing food

      from the kitchen or master bedroom closet where they also kept food. Q.J.J.

      was punished frequently for stealing food from the kitchen, stores, and the

      trash, and he ran away from home approximately ten times. Q.J.J.’s clothes

      and shoes were taken away, and he was only allowed to wear underwear inside

      the home, which his parents believed would prevent him from running away.


[4]   On July 5, 2016, Q.J.J. ran away from home and went to Walmart where he

      selected two “lunchables.” Transcript of Jury Trial, Volume II at 202. Store




      1
       Although it appears the three younger children were not punished in this manner, it is unclear whether they
      were rewarded with additional food for “telling” on any of their siblings. See Transcript of Jury Trial,
      Volume III at 180.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019                   Page 3 of 19
      employees discovered him eating the stolen lunchables in the store restroom.

      After he was caught, Q.J.J. was returned home, where he was punished. His

      parents instructed his siblings to line up and hit him.


[5]   On the morning of August 24, 2016, Quantae told Q.J.J. he would lose dinner

      as punishment for “slacking off” while exercising. Id. at 234. Q.J.J. testified, “I

      was already not getting lunch that day and so I was like, okay, I can’t do this

      anymore.” Id. He waited until Quantae went into another room to help one of

      his siblings, grabbed clothes, ran downstairs, and fled the house. He hid in the

      bushes near the house, put on the clothes, and watched as Quantae and his

      siblings searched for him. After they passed him, Q.J.J. walked to a local

      Kroger store, stole two backpacks, and filled the backpacks with food. When

      he left the store, he sought shelter from a severe thunderstorm and ended up

      sleeping in a cardboard box that he found in a recycle bin.


[6]   Johnson contacted the Carmel Police Department (“CPD”) to report that Q.J.J.

      had run away. The next morning, August 25, CPD Officer David Vanderbeck

      responded to a report of a suspicious person near Walgreens that matched

      Q.J.J.’s description. Officer Vanderbeck located Q.J.J. with a backpack filled

      with food he believed had been stolen from Kroger. Q.J.J. appeared to be “skin

      and bones[,]” tr. vol. II at 111, and “looked like he just came out of [a] World

      War II prisoner camp[,]” id. at 115. Officer Vanderbeck was “shocked at his

      size[,]” and how “sickly” he appeared, and explained that Q.J.J. did not look

      how “a typical fourteen year old male should look[.]” Id. at 110-11.

      Concerned for Q.J.J.’s overall health and noting he also appeared to be limping

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 4 of 19
      due to an ankle injury, Officer Vanderbeck called the paramedics to conduct a

      medical evaluation. During the assessment, Q.J.J. stated that “there were some

      things going on at home” but did not want to disclose any information. Id. at

      122. Q.J.J. was taken to the CPD where he was interviewed by Detective

      Nancy Zellers.


[7]   Following the interview with Detective Zellers, Payton Lill, an assessment

      worker with the Hamilton County Department of Child Services (“DCS”)

      participated in a second interview with Q.J.J. Initially, Lill observed that Q.J.J.

      was “very sickly looking, very pale, . . . very thin.” Id. at 127. She stated, “You

      could see his bones. He did not look to be his age. He looked to be about nine

      years old. . . . I saw bruising around, along his spine, on his chest. There was

      bruising around his ankles and he had . . . blisters all over his feet.” Id. Q.J.J.

      told Lill that his parents forced him to exercise excessively which had caused

      the blisters on his feet. He was then transported to Peyton Manning Children’s

      Hospital in Indianapolis for a medical evaluation.


[8]   Lill and Detective Zellers then met with Johnson and Quantae at the police

      station. During the interview, Johnson was very defensive and appeared to be

      irritated that she was at the CPD. Johnson told Lill that Q.J.J. was a “horrible”

      child, accused him of “lying, stealing, . . . being manipulative[,]” and claimed

      that he had “ruined their lives.” Id. at 129. Johnson stated that Q.J.J. had

      caused their family to be evicted from houses in the past. In addition, Johnson

      explained how Q.J.J. was disciplined, which Lill testified included:



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 5 of 19
               excessive working out, which included um, running in place,
               pushups, sit ups. I think back bends. Um, she also was taking
               away snacks. [She and Quantae] had camera’s [sic] set up and
               the hall way and the kitchen so that [Q.J.J.] could not, . . . so he
               wouldn’t be able to get into the food and wouldn’t be able to eat
               the snacks. . . . [T]hey also took away his clothes and shoes . . .
               so he was down to his underwear because they thought that
               would prevent him from running away.


       Id. at 140-41. Johnson stated she was “tired of [Q.J.J.’s] drama[,]” that he

       steals food from the house and garbage, and that Quantae set up cameras to

       monitor Q.J.J. “because no one would help her.” Tr., Vol. III at 105-06.


[9]    Due to the bruising and marks found on Q.J.J., Lill asked Johnson to sign a

       Safety Plan, which required her to not leave bruises or marks on the child,

       follow the doctor’s recommendations, and provide the child with adequate

       food, clothing, and shelter. However, Johnson was “so uncooperative” and

       would not allow Lill to go over the Safety Plan or see the other five children.

       Tr., Vol. II at 130. Eventually, Johnson refused to continue speaking with Lill

       and Detective Zellers, requested that they speak with her attorney, and left the

       police station.


[10]   That same day, CPD officers executed a search warrant on the Johnsons’

       townhome to recover “computers, electronic and videotaping type of

       equipment.” Id. at 205. Johnson, Quantae, and the other five children were

       present. During the search, Officer Sean Brady observed a refrigerator “packed

       with food” and discovered junk food, such as cereal, Pop Tarts, and breakfast

       bars, stored on the top shelf of the master bedroom closet. Id. at 207, 209.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 6 of 19
       Officers also discovered a camera upstairs in the laundry room area focused

       toward the master bedroom door.


[11]   Q.J.J. was admitted to the hospital after an evaluation and was referred to Dr.

       Cortney Demetris, the medical director of the hospital’s Child Protection Team.

       Dr. Demetris conducted a medical evaluation of Q.J.J. on August 26 at which

       time he presented with several bruises on his back and chest and swelling and

       tenderness of his ankle. Q.J.J. told Dr. Demetris that his father “whooped”

       him, said that he sprained his ankle when he fled the home, and explained the

       family’s discipline system, including the excessive exercise, abuse, and

       withholding of food. Tr., Vol. III at 169. Specifically, he disclosed that

       recently he had not been offered breakfast; his lunch consisted of a “lunchable”

       and cheese puffs; “sometimes he was allowed to eat” the home-cooked meals

       Johnson made but when he was not, he would eat a TV dinner or ramen

       noodles; he was prohibited from having snacks; and he was only permitted to

       drink water. Id. at 170.


[12]   Dr. Demetris determined that Q.J.J. was very small for his age. In fact, an

       average male child at Q.J.J.’s age would be expected to weigh approximately

       122 pounds and be 68 inches tall. However, Q.J.J. weighed 72 pounds and was

       59 inches tall at the time he was admitted to the hospital, which, based on Dr.

       Demetris’ calculation, placed him below the third percentile on the growth

       chart. His growth parameters were consistent with severe malnutrition. The

       same day, Dr. Demetris spoke with Johnson via telephone and Johnson

       reported what she was feeding him – Pop Tarts and fruit for breakfast,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 7 of 19
       lunchables and cheese balls for lunch, homemade dinners that he would be

       offered a portion of, no snacks, and water – all contingent on his behavior.

       Based on a nutritionist’s estimate, Q.J.J. had been receiving only thirty-five to

       fifty percent of his recommended daily caloric intake. During this conversation,

       Johnson reported that Q.J.J. had been stealing, lying, running away, eating

       food and other waste from the garbage, and stealing food from grocery stores.

       As a result, Johnson had locked the food up and got rid of the can opener;

       however, Q.J.J. then began to eat non-food items, such as whey protein

       powder, and Johnson even suspected that he ate a bottle of Tylenol. Johnson

       explained that the children were encouraged to tell on each other and were

       rewarded with extra food. Dr. Demetris diagnosed Q.J.J. with severe

       malnutrition based on inadequate caloric intake and believed if his level of

       malnutrition continued, he would be at risk for death. Q.J.J. gained six to

       seven pounds in one week.


[13]   DCS visited the Carmel townhome to conduct welfare checks on the other five

       children; however, no one was home. Officers attempted to assist DCS but

       were having trouble locating the family. At some point, Detective Zellers

       obtained arrest warrants for Johnson and Quantae based on the medical records

       and information provided by Q.J.J. Several days later, on August 29, the trial

       court held a detention hearing during which Johnson informed the court that

       the family was staying in a hotel in Indianapolis.2 Following the hearing,



       2
           It is unclear from the record how Johnson was notified of the hearing.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 8 of 19
       Johnson was arrested, and officers arrested Quantae at the hotel where he was

       staying with the five children. DCS took the children to Cherish Center to be

       interviewed and then to the hospital for medical evaluations.


[14]   On August 31, then-thirteen-year-old Q.A.J. was transported and admitted to

       Peyton Manning Children’s Hospital where he was evaluated by Dr. Demetris.

       Q.A.J. was thin and small for his age and “appeared to be significantly

       emotionally distressed. He was uncooperative and was unable to answer . . .

       most questions [and d]id not have a normal interaction style of his age.” Tr.,

       Vol. III at 195. He refused portions of the exam, but Dr. Demetris was able to

       perform a general assessment. She observed his back and ribs. He weighed 62

       pounds and was 54.5 inches tall, placing him below the third percentile of his

       age on the growth chart. Dr. Demetris also diagnosed him with severe

       malnutrition caused by neglect over the course of months and believed he

       would have been at risk of death had the malnutrition continued. Both sons

       were hospitalized for one week. Following discharge, Q.J.J. was placed in

       foster care and Q.A.J. was placed in an inpatient mental health treatment

       facility.


[15]   On August 30, 2016, the State charged Johnson with neglect of a dependent in

       Hamilton County. During the course of the proceedings, the trial court granted

       Johnson’s motion to change venue and transferred the case to Hancock County,

       where the information was amended to one count of neglect of a dependent

       (Q.J.J.) resulting in bodily injury, a Level 5 felony, and one count of neglect of

       a dependent (Q.A.J.), a Level 6 felony. Specifically, the information alleged

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 9 of 19
       that, between July 5, 2016 and August 25, 2016, Johnson knowingly placed her

       sons in a situation that endangered their lives or health when she “withheld a

       sufficient amount of food causing [them] to present with severe malnutrition[.]”

       Appellant’s Appendix, Volume 2 at 82-83.


[16]   A jury trial was held May 21-23, 2018, and Johnson was found guilty as

       charged. A sentencing hearing was held on June 27, 2018, and the trial court

       identified the following aggravating and mitigating circumstances:


               [The] Court does find aggravating factors in this case. That the
               harm, injury and damage suffered by the victims are greater than
               the elements of the crime required. . . . [T]his was a continuous
               and an ongoing uh, action by the defendant. . . . Court does find
               that she [has] a mitigator. That for significant, well basically all
               of her life, uh, she led a crime free life. She had no prior criminal
               history. She was a, basically the sole provider for her family and
               did so for many years. She obtained an education on her own
               and put that to work so she could support her family. Those are
               mitigators. It’s a very difficult case under the best of
               circumstances. And this is not the best of circumstances.


       Tr., Vol. IV at 141-42. The trial court sentenced Johnson to four years in the

       DOC with “2 years suspended to active probation on Count 2. The first year of

       probation will be on Home Detention as a condition of probation. [Johnson] is

       further sentenced to 2 year[s] to the Hancock Co. Jail on Count 1 suspended to

       formal probation and shall be consecutive to Count 2.” Appealed Order 1-2.

       Johnson now appeals. Additional facts will be supplied as necessary below.



                                  Discussion and Decision
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 10 of 19
                                I. Sufficiency of the Evidence
                                       A. Standard of Review
[17]   Our standard of review upon a challenge to the sufficiency of the evidence is

       well established: we do not reweigh the evidence or judge the credibility of the

       witnesses. Burden v. State, 92 N.E.3d 671, 674 (Ind. Ct. App. 2018). We

       consider only the evidence supporting the verdict and any reasonable inferences

       that can be drawn therefrom. Morris v. State, 114 N.E.3d 531, 535 (Ind. Ct.

       App. 2018), trans. denied. Thus, we consider conflicting evidence most

       favorably to the verdict. Silvers v. State, 114 N.E.3d 931, 936 (Ind. Ct. App.

       2018). “We will affirm if there is substantial evidence of probative value such

       that a reasonable trier of fact could have concluded the defendant was guilty

       beyond a reasonable doubt.” Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).

       The evidence need not overcome every reasonable hypothesis of innocence; it is

       sufficient if an inference may reasonably be drawn from the evidence to support

       the verdict. Silvers, 114 N.E.3d at 936.


                                    B. Neglect of a Dependent
[18]   On appeal, Johnson argues that the State failed to prove she had the requisite

       mens rea to neglect the children. Specifically, she contends that “the evidence

       presented does not support reasonable inferences that [she] knew that she was

       depriving [Q.J.J.] and [Q.A.J.] of necessary support, specifically sufficient

       food.” Brief of the Appellant at 14-15. We disagree.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 11 of 19
[19]   “A person having the care of a dependent, whether assumed voluntarily or

       because of a legal obligation, who knowingly or intentionally . . . places the

       dependent in a situation that endangers the dependent’s life or health . . .

       commits neglect of a dependent, a Level 6 felony.” Ind. Code § 35-46-1-4(a)(1).

       However, the offense is a Level 5 felony if it results in bodily injury. Ind. Code

       § 35-46-1-4(b)(1)(A).3 A person engages in conduct “knowingly” if, when she

       engages in the conduct, she is aware of a high probability that she is doing so.

       Ind. Code § 35-41-2-2(b). For purposes of the child neglect statute, “a

       ‘knowing’ mens rea requires a subjective awareness of a ‘high probability’ that a

       dependent has been placed in a dangerous situation.” Villagrana v. State, 954
N.E.2d 466, 468 (Ind. Ct. App. 2011). Because such a finding requires the fact-

       finder to infer the defendant’s mental state, we look to all surrounding

       circumstances of a case to determine if a guilty verdict is proper. Id. “Our

       court has repeatedly held that the Neglect Statute must be read as applying only

       to situations that expose a dependent to an ‘actual and appreciable’ danger to

       life or health.” Burden, 92 N.E.3d at 675 (internal quotation omitted). And we

       have explained,


               to be an “actual and appreciable” danger for purposes of the
               neglect statute when children are concerned, the child must be
               exposed to some risk of physical or mental harm that goes
               substantially beyond the normal risk of bumps, bruises, or even
               worse that accompany the activities of the average child. This is



       3
        A “dependent” is defined as “an unemancipated person who is under eighteen (18) years of age” or “a
       person of any age who has a mental or physical disability.” Ind. Code § 35-46-1-1.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019               Page 12 of 19
               consistent with a “knowing” mens rea, which requires subjective
               awareness of a “high probability” that a dependent has been placed in a
               dangerous situation, not just any probability.


       Scruggs v. State, 883 N.E.2d 189, 191 (Ind. Ct. App. 2008) (quoting Gross v. State,

       817 N.E.2d 306, 309 (Ind. Ct. App. 2004)), trans. denied.


[20]   Here, there is no dispute that either child was Johnson’s dependent, that

       Johnson withheld food from them which caused severe malnutrition, or that the

       withholding of food endangered the children’s lives or health. However, in

       essence, Johnson argues she was not subjectively aware of a high probability

       that depriving her sons of food would endanger their health and lives.


[21]   The evidence most favorable to the jury’s verdicts is that Johnson and Quantae

       used the deprivation or withholding of food as punishment for what they

       perceived to be the children’s bad behavior. Although Johnson argues that

       Q.J.J. was provided with dinner, the evidence also reveals that when he was

       provided with dinner, his portion was smaller than the other children’s or he

       would be provided a TV dinner or ramen noodles instead of Johnson’s home

       cooked meal.


[22]   In her brief, Johnson argues that Quantae was in control of the punishment

       system – that he would withhold the food. She contends that “[b]eing aware of

       a policy is not the same as being in control of it or having a full understanding

       of the impact of that policy.” Br. of Appellant at 15. It appears that Johnson

       was in charge of all of the cooking and not only was she aware of the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 13 of 19
       punishment/reward system, she was knowledgeable about how it worked and

       articulated the system to Dr. Demetris. And during her conversation with Dr.

       Demetris, Johnson acknowledged that Q.J.J. was stealing food from the home,

       stores, and dumpsters and he began to eat non-food items, which clearly

       indicates knowledge that Q.J.J. was hungry and was not receiving an adequate

       amount of food. In fact, when Dr. Demetris suggested that Q.J.J.’s behavior

       might indicate he was not receiving enough food, Johnson agreed to consider it

       but had also told Dr. Demetris that she “was not obligated to provide [Q.J.J.]

       with more than the base, the bare minimum. Like the basics of food.” Tr., Vol.

       III at 179.


[23]   Further, the evidence supports an inference that Johnson was subjectively

       aware of a high probability that withholding of food was endangering the

       children’s health and ultimately, their lives. Testimony revealed that nearly

       every individual who interacted and observed her sons immediately noticed

       how thin, small, and sick they appeared. Upon locating Q.J.J. in a box near

       Walgreens, Officer Vanderbeck commented that he “looked like he just came

       out of [a] World War II prisoner camp[.]” Tr., Vol. II at 115. Payton Lill, Dr.

       Demetris, and the guardian ad litem all testified that the children were so thin

       they were able to see their bones. Photos of the children, including photos of

       Q.J.J.’s physical injuries, were admitted into evidence and illustrate the severity

       of the children’s malnutrition.


[24]   Dr. Demetris testified that “[t]he severity of the growth problems that were

       present in [Q.J.J. and Q.A.J.] were such that a reasonable parent would have

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 14 of 19
       recognized that the children were small and not adequately growing.” Tr., Vol.

       III at 201-02. She further testified that Q.J.J. “was clea[rly] by his medical . . .

       assessment, starving. And I saw his behavior as desperate attempts for a child

       to meet his most basi[c] need of adequate food.” Id. at 181. Although Q.J.J.

       testified that typically his father enforced the punishments, Johnson was present

       at times. Similarly, B.P.J. testified that their father would suggest the

       punishments, Johnson would agree with the punishment, and Johnson had told

       her that she “wishe[d] [Q.J.J.] was never born . . . that he died at birth.” Id. at

       51. The evidence also shows that Johnson threatened to physically harm and

       kill Q.J.J. and B.P.J.


[25]   In sum, Johnson was aware that her sons were not receiving an adequate

       amount of food. She acknowledged that she provided only the “bare

       minimum,” her sons were noticeably thin and appeared sick to others, and she

       even expressed a desire to punish her sons’ bad behavior by withholding food.

       We conclude there is ample evidence from which the jury could infer Johnson

       knowingly deprived her sons of food which led to severe malnutrition,

       endangering their health and lives.


                                  II. Inappropriate Sentence
[26]   Next, Johnson argues that her sentence is inappropriate in light of the nature of

       the offenses and her character. Again, we disagree.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 15 of 19
                                       A. Standard of Review
               We may review and revise criminal sentences pursuant to the
               authority derived from Article 7, Section 6 of the Indiana
               Constitution. Indiana Appellate Rule 7(B) empowers us to revise
               a sentence “if, after due consideration of the trial court’s decision,
               the Court finds that the sentence is inappropriate in light of the
               nature of the offense and the character of the offender.” Because
               a trial court’s judgment “should receive considerable
               deference[,]” our principal role is to “leaven the outliers.”
               Cardwell v. State, 895 N.E.2d 1219, 1222-25 (Ind. 2008). “Such
               deference should prevail unless overcome by compelling
               evidence portraying in a positive light the nature of the offense
               (such as accompanied by restraint, regard, and lack of brutality)
               and the defendant’s character (such as substantial virtuous traits
               or persistent examples of good character).” Stephenson v. State, 29
N.E.3d 111, 122 (Ind. 2015). The defendant bears the burden to
               persuade this court that his or her sentence is inappropriate,
               Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006), and we may
               look to any factors appearing in the record for such a
               determination, Stokes v. State, 947 N.E.2d 1033, 1038 (Ind. Ct.
               App. 2011), trans. denied.


       Reis v. State, 88 N.E.3d 1099, 1101-02 (Ind. Ct. App. 2017).


                                        B. Nature of Offenses
[27]   Our analysis of the nature of the offense prong begins with the advisory

       sentence. Id. at 1104. The advisory sentence is the starting point selected by

       our legislature as an appropriate sentence for the crime committed. Childress,
848 N.E.2d at 1081. The sentencing range for a Level 5 felony is between one

       and six years with an advisory sentence of three years, Ind. Code § 35-50-2-6(b),



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 16 of 19
       and the range for a Level 6 felony is between six months and two and one-half

       years, with an advisory sentence of one year, Ind. Code § 35-50-2-7(b).


[28]   With respect to the nature of the offenses, Johnson argues that she “truly

       believed she was providing sufficient food” for her sons. Br. of Appellant at 17.

       The nature of the offense is found in the details and circumstances surrounding

       the offense and the defendant’s participation therein. Perry v. State, 78 N.E.3d
1, 13 (Ind. Ct. App. 2017). In all aspects, the details and circumstances of

       Johnson’s crimes are serious. Johnson knowingly withheld food from her sons

       as punishment for bad behavior, ultimately leading to severe malnutrition.


[29]   Upon admission to the hospital, Q.J.J. weighed nearly fifty pounds less and was

       nine inches shorter than the average fourteen-year-old male. Q.A.J. weighed 62

       pounds and was 54.5 inches tall when he was admitted to the hospital. Based

       on height and weight, Dr. Demetris calculated that both boys were below the

       third percentile on the growth chart. Similarly, both boys were “skin and bone”

       and appeared sick. Furthermore, Q.A.J. appeared to be emotionally distressed

       and refused to fully cooperate upon admission to the hospital. When he was

       discharged, Q.A.J. was then admitted to an inpatient mental health facility for

       post-traumatic stress and depression.


[30]   Additionally, the evidence reveals that Q.J.J. was so hungry that he stole food

       from the home and stores, and raided dumpsters. He even resorted to eating

       non-food items, such as whey protein powder and possibly medicine. Johnson

       was aware of these circumstances yet continued to withhold food as


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 17 of 19
       punishment for, among other things, the behavior her conduct was causing. At

       trial, Q.J.J. testified that, on the morning of August 24, 2016, his father told

       him he was not going to get dinner because he was “slacking off” during the

       workout and he was already not getting lunch that day. Tr., Vol. II at 234.

       When asked why he ran away from home that day, he said “[c]ause I was

       hungry and we were getting like beaten over it. Mostly I just wanted food.” Id.

       at 232. Dr. Demetris testified that, had the malnutrition continued, both of

       Johnson’s sons would have been at risk for death. Given the evidence of the

       serious nature of the offenses and harm inflicted, we cannot conclude Johnson’s

       sentence is inappropriate.


                                     C. Character of Offender
[31]   A defendant’s life and conduct are illustrative of her character. Morris, 114
N.E.3d at 539. Johnson argues that her character does not support her sentence

       because she has two bachelor’s degrees, no criminal history, was fully

       employed, and is unlikely to reoffend. Although we acknowledge these factors,

       they are outweighed by Johnson’s apparent contempt for her sons, particularly

       Q.J.J., and her unforgiving attitude.


[32]   The record is permeated with Johnson’s comments demonstrating her

       animosity toward Q.J.J. During her interview at CPD, Johnson told Payton

       Lill and Detective Zellers that Q.J.J. lied, stole, and was manipulative. She

       explained “how horrible of a child he was. . . . [and] talked about how much he

       had ruined their lives.” Tr., Vol. II at 129. It appears that Johnson blamed the

       family’s past evictions on Q.J.J.’s behavior. B.P.J. also testified that Johnson
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 18 of 19
       stated she “wishe[d] [Q.J.J.] was never born. . . . that he died at birth.” Tr.,

       Vol. III at 51. And again, Johnson told Dr. Demetris that she was only

       required to provide Q.J.J. with the bare minimum in terms of food and

       disagreed he was malnourished.


[33]   In addition, several of Johnson’s former coworkers testified that Johnson only

       talked about having three girls. When a coworker was asked if she was aware

       of Johnson having children, she answered she was aware Johnson had three

       daughters. One coworker testified, “I remember [Johnson’s] conversations with

       other people discussing sons and I remember her saying, I’m so glad I don’t

       have boys.” Id. at 84. Johnson spoke about her three daughters and had

       pictures of her three youngest daughters at work but did not talk about male

       children. Johnson’s attitude and comments in the record reflect poorly on her

       character and we decline to revise her sentence.



                                               Conclusion
[34]   For the reasons set forth above, we conclude the evidence is sufficient to

       support Johnson’s convictions and her sentence is not inappropriate in light of

       the offenses and her character. Accordingly, we affirm.


[35]   Affirmed.


       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1754 | July 11, 2019   Page 19 of 19